IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-60568
                        Conference Calendar



CHARLIE TAYLOR,

                                           Plaintiff-Appellant,

versus

LUTHER T. BRANTLEY, III,

                                           Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 3:01-CV-222
                      --------------------

                           February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Charlie L. Taylor, Mississippi prisoner # R6798, filed an in

forma pauperis (IFP) complaint under 42 U.S.C. § 1983 alleging

that the Executive Director of the Mississippi Commission on

Judicial Performance wrongly dismissed complaints filed against

the state judge presiding over Taylor’s convictions.    The

district court dismissed the complaint as frivolous under 28

U.S.C. § 1915(e)(2)(B)(i).    The district court found that

Taylor’s complaint did not allege a violation of the federal

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-60568
                                 -2-

constitution and was premature under Heck v. Humphrey, 512 U.S.
477, 486-87 (1994).    The district court’s dismissal as frivolous

of Taylor’s complaint was not an abuse of discretion.       Black v.

Warren, 134 F.3d 732, 733 (5th Cir. 1988); Norton v. Dimazana,

122 F.3d 286, 291 (5th Cir. 1997).    We hold that the appeal is

without arguable merit, and it is DISMISSED AS FRIVOLOUS.     See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R.

42.2.

     Taylor filed a motion seeking to supplement the record with

matter irrelevant to the appeal.   The motion is DENIED.

     Taylor has accumulated one strike in Taylor v. Noblin, No.

60698 (5th Cir. Feb. 19, 2002)(unpublished).   The dismissals of

this complaint and appeal count as two more strikes for purposes

of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383,

387 (5th Cir. 1996).   Taylor may no longer proceed IFP in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; MOTION DENIED; SANCTIONS

IMPOSED.